RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 07a0076p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                       X
                               Petitioner-Appellant, -
 JAMES NICK HARRISON,
                                                        -
                                                        -
                                                        -
                                                            No. 04-6157
           v.
                                                        ,
                                                         >
 JOHN MOTLEY, Warden, Eastern Kentucky                  -
                                                        -
                              Respondent-Appellee. -
 Correctional Complex,

                                                        -
                                                       N
                       Appeal from the United States District Court
                     for the Eastern District of Kentucky at Lexington.
                    No. 03-00497—Jennifer B. Coffman, District Judge.
                                          Argued: December 8, 2006
                                  Decided and Filed: February 23, 2007
       Before: BATCHELDER and GRIFFIN, Circuit Judges; PHILLIPS, District Judge.*


                                              _________________
                                                   COUNSEL
ARGUED: Salim A. Kafiti, JONES DAY, Cleveland, Ohio, for Appellant. Susan Roncarti Lenz,
OFFICE OF THE ATTORNEY GENERAL, Frankfort, Kentucky, for Appellee. ON BRIEF: Eric
C. Chaffee, JONES DAY, Cleveland, Ohio, for Appellant. Susan Roncarti Lenz, OFFICE OF THE
ATTORNEY GENERAL, Frankfort, Kentucky, for Appellee.
                                              _________________
                                                  OPINION
                                              _________________
        GRIFFIN, Circuit Judge. Appellant James Harrison, a Kentucky state prisoner convicted
of Murder With Aggravating Circumstances, appeals a district court judgment dismissing his
petition for habeas corpus filed pursuant to 28 U.S.C. § 2254. Harrison was represented by two
attorneys at his criminal trial, and argues that he received ineffective assistance of counsel at trial
due to conflicts that arose between his attorneys, due to his attorneys’ alleged failure to call certain
witnesses to testify at trial, and due to his attorneys’ alleged failure to fulfill promises made to the

         *
         The Honorable Thomas W. Phillips, United States District Judge for the Eastern District of Tennessee, sitting
by designation.


                                                          1
No. 04-6157               Harrison v. Motley                                                                      Page 2


jury during opening statements. For the reasons below, we affirm the district court’s dismissal of
Harrison’s habeas petition.
                                                            I.
         On October 1, 1986, Harrison was convicted by a Madison (KY) Circuit Court jury of
Murder With Aggravating Circumstances following the shooting death of Robert Walker, Police
Chief of Irvine, Kentucky. Although charged with a capital offense, Harrison was sentenced to a
term of life imprisonment, without the privilege of parole for twenty-five years. The Kentucky
Supreme Court affirmed Harrison’s conviction on November 25, 1987. Harrison then moved the
trial court to vacate his conviction and sentence, alleging that he was provided ineffective assistance
of counsel due to his attorneys’ conflict. The court denied Harrison’s motion.
        Before his trial, Harrison’s attorneys, Max Smith and J. Campbell Cantrill III, gathered
statements from alibi witnesses in preparation for a defense that he was not the shooter. As trial
approached, witness Becky Johnson recanted her proposed testimony, claiming that Harrison’s wife
had attempted to bribe her in order to provide an alibi for Harrison. Despite Johnson’s recantation,
Harrison’s attorneys decided to continue with their alibi defense. During his opening statement,
Cantrill told the jury that another man was operating Harrison’s car at the time of the murder and
that Harrison was not present at the crime scene.
        After trial commenced, the second proposed alibi witness also recanted, claiming that
attorney Smith had attempted to bribe him for his testimony.1 As the Commonwealth’s case closed,
Cantrill worked with Harrison and his wife to prepare them to testify at trial. He found their
testimony troublesome, however, as it became inconsistent and often changing. These cumulative
witness problems created a rift between Smith and Cantrill, as they disagreed over whether to call
the remaining witnesses to testify at trial. On September 15, Smith filed a motion to withdraw as
counsel, claiming that he could not represent Harrison and comply with the ethical codes of the
Kentucky Bar Association. Cantrill also orally  moved to withdraw, claiming the same grounds. The
trial court denied both motions to withdraw.2
       After these alibi witnesses recanted, other potential witnesses remained available to testify,
but none provided an alibi for Harrison at the time of Chief Walker’s murder. The attorneys
presented Harrison with their differing opinions regarding the witnesses, and Harrison ultimately
decided not to call any witnesses on his behalf. Harrison was subsequently convicted of Murder
With Aggravating Circumstances and sentenced to a term of life imprisonment, without the privilege
of parole for twenty-five years.


         1
           Smith denied the allegation of bribery and was neither investigated nor charged in connection with the
allegation. In denying Harrison’s post-trial motion for a new trial, the trial court described this allegation as “palpably
false,” noting that Smith did not even represent Harrison at the time the recanted statement was made.
         In addition, a third allegation of attempted bribery by the defense arose before trial. On August 25, 1986, the
Commonwealth filed a motion for protective order that alleged that Thurman Misenheimer, a private investigator hired
by Harrison’s attorneys, harassed a prospective witness and attempted to bribe her. Misenheimer was later indicted for
attempting to induce prosecution witness Mildred Schuler not to testify at trial.
         2
           On September 18, after Misenheimer was indicted for attempted bribery, Smith again sought to withdraw from
representing Harrison, claiming that he would not permit certain defense witnesses to testify for Harrison and that there
would be conflict between defense counsel in conducting cross-examination of prosecution witnesses. On September
29, Smith renewed his motion to withdraw based on witness Dino Townsend’s allegations that Smith had attempted to
bribe him. The trial court denied Smith’s motion to withdraw and ordered the trial to go on. During an in-chambers
hearing on September 30, both Smith and Cantrill moved for a mistrial based on the trial court’s failure to grant their
request to withdraw. These motions were denied.
No. 04-6157          Harrison v. Motley                                                            Page 3


        On appeal of the trial court’s denial of Harrison’s motion to vacate, the Kentucky Court of
Appeals remanded Harrison’s motion to the Madison Circuit Court to conduct an evidentiary
hearing. The Madison Circuit Court held an evidentiary hearing on April 28-29, 1999, receiving
testimony from fourteen witnesses. On August 24, 1999, the court issued a twenty-three page order
denying Harrison’s motion to vacate judgment. In its order, the Madison Circuit Court summarized
the evidence admitted against Harrison at trial as follows:
       At the trial, the Commonwealth presented evidence of a shooting incident in 1985
       at the defendant’s home where both Chief Walker and the defendant were seriously
       injured. The defendant was charged with the assault of Chief Walker.
       Delores Gail Jones testified that prior to the Chief’s death, the defendant told her that
       he was going to kill the Chief. Kenny Plowman testified that on February 16, 1986,
       shortly before the murder, the defendant told him that he would like to get a chance
       to follow Chief Walker and “blow his head off.”
       Hazel Roberts testified at trial that she saw the shooting by a person driving a little
       white colored car.
       Witnesses testified that on the day of the murder, they saw the defendant alone
       driving his small white or beige car before, during and after the murder.
       Mildred Schuler identified the defendant as the person she saw commit the murder
       and that he alone was in the vehicle at the time, and that she recognized him, but
       didn’t know his name at the time. During the investigation, she identified the
       defendant from a photographic line-up and then affirmed the identification at trial.
       Ms. Schuler testified that at the time of the Chief’s murder, her ex-husband Hubert
       Chaney’s truck was at the scene and sped off. She also testified that Chaney had
       been [harassing] her.
       However, the undisputed testimony of Hazel Roberts was that the person driving the
       little white colored car shot Chief Walker. The evidence adduced at trial is
       overwhelming – the individual driving the small, light-colored vehicle (identified
       later by Schuler as the defendant) murdered Chief Walker; and the broken tail lights
       found at the scene fit the broken tail lights on the defendant’s small, light-colored
       vehicle.
       Robert Lee Dixon testified that the defendant told him, “I shot Bob Walker” at
       approximately 1:30 p.m. on the day of the Chief’s murder. Kenneth Jones observed
       the two holding a conversation that afternoon.
       Billy Norton testified that the defendant told him, “I shot ole Bob” with a .38 five
       times, and then threw the gun off of the Irvine bridge. Neddie Powers heard the
       defendant tell Norton that he killed the Chief with a .38 and threw the gun in the
       river.
       Physical evidence was produced at trial that proved the defendant’s vehicle was the
       vehicle that collided with Chief Walker’s vehicle during the shooting that resulted
       in the Chief’s death. Kentucky State Laboratory personnel identified the bullets
       taken from the Chief’s body as those that can be fired with a .38 Smith and Wesson
       revolver and a photograph was produced showing the defendant in possession of
       such a handgun.
No. 04-6157           Harrison v. Motley                                                       Page 4


       In summary, the Commonwealth’s presentation provided overwhelming evidence of
       the defendant’s guilt.
On March 29, 2002, the Kentucky Court of Appeals affirmed the denial of Harrison’s motion to
vacate. On November 13, 2002, the Kentucky Supreme Court denied Harrison’s request for
discretionary review concerning his motion to vacate.
        Harrison filed this federal habeas petition in the Eastern District of Kentucky on
November 10, 2003. The United States Magistrate Judge adopted the findings made by the Madison
Circuit Court following the April 1999 evidentiary hearing and recommended that Harrison’s habeas
petition be dismissed. On September 1, 2004, the district court adopted the magistrate’s findings
of fact and dismissed Harrison’s petition. The district court granted a Certificate of Appealability
on the issues of whether Harrison was denied his rights to testify and to effective assistance of
counsel. Upon Harrison’s motion, we expanded the Certificate of Appealability to include
Harrison’s claim that his attorneys were ineffective for failing to call defense witnesses and for
failing to fulfill promises made to the jury in opening statements. We also appointed Harrison
counsel to represent him in this appeal.
                                                  II.
        In evaluating a petition for habeas corpus, we review the district court’s legal conclusions
de novo and its factual findings for clear error. Stallings v. Bobby, 464 F.3d 576, 580 (6th Cir.
2006); Hill v. Hofbauer, 337 F.3d 706, 710 (6th Cir. 2003). Because Harrison filed his petition in
2003, the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132,
110 Stat. 1214 (1996), applies. Stallings, 464 F.3d at 580. Under the AEDPA, a federal court may
grant a writ of habeas corpus only if the state court’s decision:
       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or
       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.
28 U.S.C. §§ 2254(d)(1)-(2). The Supreme Court has explained that a state court decision is
“contrary to” federal law under the AEDPA standard “if the state court arrives at a conclusion
opposite to that reached by [the Supreme] Court on a question of law or if the state court decides a
case differently than [the Supreme] Court has on a set of materially indistinguishable facts.”
Williams v. Taylor, 529 U.S. 362, 413 (2000). The Court has explained further that a decision is an
“unreasonable application” of federal law if the state court “identifies the correct governing legal
principle from [the Supreme] Court’s decisions but unreasonably applies that principle to the facts
of the prisoner’s case.” Id.
        Harrison first contends that, due to the conflict that arose between Smith and Cantrill, he was
de facto denied his right to counsel to offer a defense at trial. Harrison relies on United States v.
Cronic, 466 U.S. 648 (1984), to argue that prejudice to Harrison’s defense should be presumed and
that Harrison need not show how specific errors made by his counsel undermined the reliability of
the jury’s finding of guilt.
        In Cronic, the Court considered whether a defendant’s Sixth Amendment right to counsel
was denied where the defendant was appointed a young real estate lawyer to represent him, allowing
the lawyer only twenty-five days for pretrial preparation. Cronic, 466 U.S. at 649. In discussing
the necessity for adequate representation to ensure the adversarial process that the Sixth Amendment
envisions, the Court noted that, although a defendant generally bears the burden of showing that the
No. 04-6157             Harrison v. Motley                                                                Page 5


challenged conduct actually prejudiced the defendant, there are “circumstances that are so likely to
prejudice the accused that the cost of litigating their effect in a particular case is unjustified.” Id.
at 658. The Court identified at least two instances where “surrounding circumstances justify a
presumption of ineffectiveness” – (1) where “the accused is denied counsel at a critical stage of his
trial,” and (2) where “counsel entirely fails to subject the prosecution’s case to meaningful
adversarial testing . . . .” Id. at 659, 662. Harrison’s claim is focused on the first instance; he
contends that prejudice should be presumed because the conflict that arose between Smith and
Cantrill effectively left Harrison without the aid of counsel as he prepared his defense at trial.
         Harrison’s argument is without merit. First, although Harrison claims that his attorneys
refused to put on a defense at trial, the Kentucky state courts found that “Harrison was faced with
conflicting advice by his attorneys concerning whether he should take the stand to testify in his own
behalf and whether witnesses should     be called” and that Harrison ultimately “elected not to testify
or have other witnesses called.”3 The Madison Circuit Court found that Smith and Cantrill
presented differing concerns and strategies regarding potential defense witnesses and stated that “the
trial record is clear that ultimately, [Harrison] made an informed and considered decision not to
present a defense at the guilt or innocence stage.” Harrison has not offered any evidence that
suggests this finding was clear error.
        Moreover, neither Cronic nor the cases it cites provide support for Harrison’s argument that
he was left without counsel due to his attorneys’ conflicting advice. In support of its assertion that
prejudice is presumed where the accused is denied counsel at a “critical stage” of his trial, the
Cronic court cited the following cases: Geders v. United States, 425 U.S. 80 (1976); Herring v. New
York, 422 U.S. 853 (1975); Brooks v. Tennessee, 406 U.S. 605, 612-13 (1972); Hamilton v.
Alabama, 368 U.S. 52, 55 (1961); White v. Maryland, 373 U.S. 59, 60 (1963) (per curiam);
Ferguson v. Georgia, 365 U.S. 570 (1961); Williams v. Kaiser, 323 U.S. 471, 475-76 (1945).
Cronic, 466 U.S. at 659 n.25. As the Court acknowledged in its citation to the above opinions, these
cases involve claims that “counsel was either totally absent, or prevented from assisting the accused
during a critical stage of the proceeding.” Id. In Geders, for example, the Court found a trial court
ruling that sequestered the testifying defendant and prevented the defendant from conferring with
his attorney during an overnight recess denied the accused the “guiding hand of counsel.” Geders,
425 U.S. at 89 (quoting Powell v. Alabama, 287 U.S. 45, 68-69 (1932)). Likewise, in Herring, the
Court found that a procedural rule which allowed the trial court to deny the defendant’s counsel the
opportunity to make a final argument to the jury denied the defendant his right to the assistance of
counsel. Herring, 422 U.S. at 863. Similarly, the Court found in Brooks that a procedural rule
which required testifying criminal defendants to testify before any other defense witnesses infringed
on an accused’s right to confer with counsel. Brooks, 406 U.S. at 612-13. In Hamilton and White,
the Court held that a defendant’s Sixth Amendment rights are violated where he is denied access to
counsel during arraignment. Hamilton, 368 U.S. at 55; White, 373 U.S. at 60.
        These cases do not apply to the present situation. Harrison was never denied access to his
attorneys, neither during trial preparations nor after trial had commenced. Harrison argues that
because he had to consider conflicting advice from his attorneys and decide whether to testify
himself and present any other witnesses, he was effectively left without counsel. As the Court has
noted, however, defense counsel has an obligation to discuss potential strategies with his client and
a criminal defendant is often called upon to consult with his attorney and decide whether to present
a defense and whether to testify himself. Florida v. Nixon, 543 U.S. 175, 178 (2004); Godinez v.
Moran, 509 U.S. 389, 398-99 (1993) (noting that “all criminal defendants . . . may be required to
make important decisions once criminal proceedings have been initiated,” including whether to take


        3
         The findings of fact were made by the Madison Circuit Court following the April 1999 evidentiary hearing.
The Kentucky Court of Appeals adopted the Madison Circuit Court’s findings of fact.
No. 04-6157           Harrison v. Motley                                                        Page 6


the stand himself, whether – and how – to present a defense, and whether to raise affirmative
defenses). That Harrison was ultimately responsible for deciding whether to testify himself or to
call certain defense witnesses did not render him without the aid of counsel.
        Harrison also cites the Supreme Court’s decisions in Holloway v. Arkansas, 435 U.S. 475
(1978), and Cuyler v. Sullivan, 446 U.S. 335 (1980), to support his contention that he is entitled to
a presumption of prejudice. Both Holloway and Cuyler, however, involve an attorney’s concurrent
representation of multiple criminal co-defendants whose interests were in conflict at trial. See
Holloway, 435 U.S. at 488-89 (holding that presumption of prejudice applies where trial court, over
timely objection, improperly requires joint representation of co-defendants with conflicting
interests); Cuyler, 446 U.S. at 349-50 (holding that no presumption of prejudice arises unless
defendant “shows that his counsel actively represented conflicting interests”). This case does not
involve any such joint representation of co-defendants with conflicting interests, and so we find that
neither Holloway nor Cuyler are applicable.
        Because Harrison was advised by counsel throughout the proceedings and neither Cronic,
Cuyler, nor Holloway suggest that a presumption of prejudice is appropriate here, Harrison must
show both that his attorneys’ representation was objectively unreasonable and that their allegedly
deficient performance prejudiced Harrison’s defense. Strickland v. Washington, 466 U.S. 668, 687
(1984). To show prejudice, Harrison must demonstrate that “there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id.
at 694. We conclude that Harrison cannot satisfy either prong of the Strickland test.
        Harrison argues that Smith and Cantrill had a conflict of interest in representing him, alleging
that each attorney was “subject to a conflict of interest based on their fears of criminal prosecution
and malpractice for witness tampering.” Although a conflict of interest may arise where defense
counsel is subject to a criminal investigation, see Taylor v. United States, 985 F.2d 844, 846 (6th
Cir. 1993), we have noted previously that “[t]here lacks any controlling authority to support the
proposition that an attorney’s fear of investigation may give rise to a conflict of interest.” Moss v.
United States, 323 F.3d 445, 473 (6th Cir. 2003) (emphasis added). There is no evidence in the
record to suggest that either Smith or Cantrill were ever criminally investigated for their
representation of Harrison, nor did Harrison ever inform the trial court that he had a conflict of
interest with either Smith or Cantrill. Smith’s and Cantrill’s concerns over being indicted or sued
as a result of their representation of Harrison did not, therefore, give rise to a conflict of interest.
Rather, we agree with the Kentucky Court of Appeals that Harrison’s case “was not one involving
a conflict of interest but was one involving a personal conflict between [his] attorneys.”
       Harrison has also failed to show that his attorneys’ alleged conflict of interest resulted in
prejudice. As the Madison Circuit Court concluded, the evidence admitted against Harrison at trial
was “overwhelming.” Moreover, as discussed infra, the evidence that Harrison argues should have
been offered at trial was far from convincing and was not likely to lead to a different result. We
conclude, therefore, that the Kentucky Court of Appeals’ opinion was not contrary to, nor involved
an unreasonable application of, clearly established federal law as interpreted by the Supreme Court.
                                                  III.
         Harrison next argues that his attorneys provided ineffective assistance of counsel in failing
to call him and other potential defense witnesses to testify on his behalf. This argument also lacks
merit. As discussed supra, the Madison Circuit Court found that, while Cantrill was preparing
Harrison and his wife to testify, Harrison offered inconsistent accounts of the day of the murder.
Cantrill subsequently advised Harrison not to testify; Smith recommended otherwise. The court
found that Harrison was provided with advice from both Cantrill and Smith and that he made the
decision himself not to testify. The magistrate judge and district court adopted this finding, and
No. 04-6157              Harrison v. Motley                                                                  Page 7


Harrison has not offered any argument or evidence on appeal to suggest that the Madison Circuit
Court’s finding was clear error. Harrison, therefore, cannot claim that he was deprived of the
opportunity to testify.
        Likewise, Harrison cannot argue that his attorneys provided ineffective assistance of counsel
by failing to call any witnesses to testify on Harrison’s behalf. The Madison Circuit Court found
that Harrison’s attorneys presented him with conflicting advice as to whether he should call any
other witnesses to testify, and Harrison “made an informed and considered decision not to present
a defense at the guilt or innocence stage.” On appeal, Harrison has not presented any evidence, or
made any argument, to demonstrate that this finding was clear error.
        Moreover, the evidence that Harrison now argues should have been offered at trial was
problematic. Witnesses Becky Johnson and Dino Townsend would not have supported Harrison’s
defense, as they had each recanted their proposed alibi testimony. Harrison contends that his
attorneys should have called Robert Norton to authenticate a letter from Harrison’s uncle, Billy
Norton, in which Billy Norton confessed to the murder of Chief Walker. The letter was
inadmissible, however, as the trial court found the letter to be patently fraudulent and stated that the
letter was an insult to the court system. Furthermore, Robert Norton did not testify at the evidentiary
hearing, so any conclusion as to the substance or effect of his testimony would be speculation.
Harrison also argues that his wife, Delphine Harrison, could have presented evidence that Billy
Norton killed Chief Walker. Delphine Harrison had been accused of bribing another witness for
favorable testimony, and Cantrill testified at the evidentiary hearing that she had subsequently
become scared to testify. Thus, even had Delphine Harrison testified, her reliability may have been
called into question due to the allegations of bribery.
         Harrison also argues that his attorneys should have called Wes Farley and Ruby Lynch to
provide evidence that the ex-husband of prosecution witness Mildred Schuler had killed Chief
Walker. In the summer of 1988, both Farley and Lynch signed affidavits in which they claim that
Mildred Schuler told them that her ex-husband, Hubert Chaney, had killed Chief Walker. Farley
testified at the evidentiary hearing, however, that Schuler did not make any comments to him about
Hubert Chaney. Moreover, any testimony offered by Farley or Lynch as to what Schuler told them
would be inadmissible hearsay and would therefore not affect the jury’s determination of guilt.
        Finally, Harrison argues that his attorneys should have called his father and brother, James B.
Harrison and Wayne Harrison, to provide a partial alibi for the day of the murder. The Madison
Circuit Court heard testimony from these witnesses at the evidentiary hearing and concluded that
“they do not provide an alibi for the defendant at the time of Chief Walker’s murder.” Harrison has
not satisfied either prong of the Strickland test; he has not shown that his attorneys provided
ineffective assistance of counsel by giving him conflicting advice about calling defense witnesses,
and he has not demonstrated that the failure to call these witnesses prejudiced his defense.
                                                         IV.
        Finally, Harrison argues that he was denied effective assistance of counsel due to his
attorneys’ failure to fulfill a promise made to the jury at opening statements that he would provide
an alibi defense. This argument, too, lacks merit.
        Harrison cites Harris v. Reed, 894 F.2d 871 (7th Cir. 1990), to support his argument that the
failure to fulfill promises made during opening statements constitutes deficient representation.4

         4
           Because it is unnecessary to decide the issue to resolve this case, we express no opinion as to whether the
failure to fulfill promises made during opening statement, by itself, is a “clearly established” basis for a claim of
ineffective assistance of counsel.
No. 04-6157           Harrison v. Motley                                                          Page 8


Harris is factually inapposite to this case. In Harris, the defendant Harris was arrested and charged
with the shooting of Ernest Howard on the south side of Chicago. Harris, 894 F.2d at 872. Harris’s
public defender assured the jury during opening statements that they would hear evidence that
another person, not charged, was the initial suspect of the police and the likely shooter. Id. at 873.
After the prosecution rested, however, the defendant’s counsel – believing that he had successfully
impeached the prosecution’s witness and that the case against Harris was weak – declined the
opportunity to call two unbiased witnesses who had each independently identified the other suspect
during the police’s initial investigation into the shooting. Id. at 874, 878. The Seventh Circuit found
the public defender’s failure to present a defense to be constitutionally deficient representation. Id.
at 878. The court noted that, although the public defender may have believed the prosecution’s
evidence against Harris was slight, his decision not to offer these witnesses was unreasonable:
       In the opening, counsel showed an understanding that the [second suspect] theory,
       if believed, would account for the strange investigative turn taken in this case. If the
       jury was willing to credit the testimony of [the defense witnesses], it would have
       further discredited [the prosecution witness’s] account, augmented the cross-
       examination of [the prosecution witness], and provided the jury with a viable basis
       for clinging to the presumption that Harris was innocent. There is little objective
       reason to believe that the jury would not credit the testimony of [the defense
       witnesses]. They were contacted by the police soon after the incident. They were
       unbiased witnesses whose account of what they saw largely corroborated each
       others’. Finally, both witnesses positively identified [the second suspect] as the man
       (or one of the men) they saw fleeing from the scene.
Id.
        In contrast, the recantations, allegations of bribery, and inconsistent testimony by Harrison’s
proposed witnesses provided a reasonable justification for declining to present them as witnesses.
At the evidentiary hearing, attorney Smith testified that because Harrison faced the possibility of
receiving the death penalty, Harrison’s attorneys were concerned that recanting witnesses and
allegations of misconduct would be viewed unfavorably by the jury and make it more likely that
Harrison would receive the death penalty if Harrison was convicted. Under these circumstances,
the failure to present these witnesses, despite the allusion to an alibi defense during opening
statements, was objectively reasonable. Moreover, as discussed supra, the failure to put on defense
witnesses was not due to inattentiveness by Harrison’s attorneys, but rather the result of recanting
and inconsistent witnesses and the product of an informed, deliberate decision made by Harrison
himself.
                                                  V.
       The district court’s denial of Harrison’s habeas petition is affirmed.